263



      OFFICE     OF THE ATTORNEY      GENERAL     OF TEXAS

                             AUSTIN




Uonorable Jn0. Q. MoMam
COlUlEl~SiOtl~
nopartm0nt or lsanang
Austin, Taaa
Dsar)tr.laMamar             Oplnion~no. O-


                                                  oclations In
          Tour requel3tior                        fron thle depart-
ment IS 88 POllorSS




                         utlon of our Stat4 eXprotra4
                         8bliShBlentOf branch ba.nkl~&,
                         38 Ocnoral ~Prmisions of the

                   upp~eeiateyour opinion as to
                 NatLonal Congress acted within
     its rights when It npprorul a law pemdtting
     branch banklag %n 6tatoo where such faoili-
     ties are d&initely prohlbited.g

             Ihe pertinent portions   of   8   1603 are as follows~
     q-hid    section 6168 or ati8ed       statute* of lam,
     a9 asetied (U.S.O.,-titlelea se0. 36; I).SOC.,
     %upp. t, title l2, WM. 313),be %rthcr ar.eniled
     br addlq     the fOllO+inb:JuPJL~;~~@I
                                          at the end
     th9lTdS
                                                                264


Roaorable Jnoe Q. H-              - p8ge 0




              “aotrithatBndlng BlayproThlo2l Of lu
       to the owxtc~, 8 ntationalb8nk aq, opoa
       outhoris8tion of t&a Oouiptroller   of the cue
       reno~8ndsubjeut     tosach condition8 and
       lindktionr as ho sball pmwri~a,praide
       b8nklng   raoiutiea 8t lhdted Bt8tea raiut8ry
       reaerr8tfons   8nd n8ry prda asbl&&ions, but
       no such wthori~otioa shall beoome eWeotlte
       or oontirae in afteat    sroept ritb the ooruent
       of the baret8q     of P8r or the Se0rOty    of
       the   IIavy, ~hiohwerh8r      jutisdiotiam.*m

          The gemral principles of ooafliot of laum, as ap-
plied to banking izmtitutions,are +a11 rrttledr Thw 8re
at&&d in Davis 1. Blnlrdra 8011 Bank (U&3.) 40 LOT RI. 700,
88   followrs

             w%tionalbmm       In-8lMtrumellwtlem
       of th8 ted-81 govmnt,          oreatedfor 8
       public purpoaeaad M 8ueh neoeaoeril~ sub-
       jeot to the p8r8mount    wthority of the
       United states. It followa that (~11      stteqt
       by a date to define their dtrtieeor oon-
       trolthe oonituct    of their8rrrrir0 %8abro-
       lute4 told rherwer suoh 8tfanpted          OXC-
       climeof Buthorit~ expremrl~ oonf1iote rith
       the law o? the Unlted State@ and alther
       f%Wtr8tOO   the p~FpOe18 Oi the natiOn
       le~rrlrtion or inpaIr the effiolenq of
       thwle8genolea of therederal gwerMeBt
       to dlsch8rge the duties for the perfosw-
       axwe of which thq were OreOted. Them0
       prlwip1eiI pT0axi0Mti0         and rrresanotion-
       ed by the repeated ad)udio8tion~ ot the        1
       oourt .'
          Thlr,pronouneemnt h80 reotdted the 8pprm81 a? the
Supreme Court in numerour 08ms, come o? -blah 8re am follorsr

                IbiatOnTe   Ian   (U.S.) IT to= plb.46S#



                first Platlonal Bank d ?rust COapmy    t.
                  Clhl,94 Ped. (g) 1013,osrtiorui
                  denled (U.Ss)  ea L8T m.   1648.
                                                                                                265
Uoaorable
        Jno. Qg l&oMmis- p-e 3




             The    rule     h88    been       8omwh8t         diffwently          8tated   w
Dlatrlot J-0  Poaohoo:n Ur,isr.r.~Doharty,
                                         3.8V'ed.Supp.
793, 08 rollow~(~
             'zho abwo paer~ gi?W                        to    Congrew *
     the Co~tlktioa                to proteat the aarrenoy
    must neeemaaH1               be Qtsaded              to      the po8n
     to   proteot      the    FI8akhg   ~&a                   and to orbet
    flr o a l a g e no iw ..
                           l l *                 .

             TheaBAt          of     rt8te8uthorit~withr~eOt                           to
national o8oooi8tloa8ir 8ell Uefiaod In the follovlng
1Pngoyet~
             "IBtim           b-           8?ObI'Ollght         inte       IS%&-
     ewe under tedeml legislation,ue Wtnx-
     mwt8litiw of thrDJder8.lgOnrnwat,8Du
     are neowrtily  mllljwt   to the pBr8Munt
     ruthoritf       of    the     United       8t8tw.          lwerthe-
     leaa, mtioaal baake are                     mbjwt           to the
     lue     0r 8    at8toin reepeot0f theiraffaira
     unlwr euoh lam                   dth the purposes
                                   interiors
     or thatr orwtion,        tend to bp8tr or don-
     troythslr eHio~,sn~ laf0das.l yewisp,
     or oontliot     tith  the paramount law of the
     united  8tBfw,*      - al-et   X8tl0a81 Bank to
     ni#ts0url(II..%.)    (18LB= m. 468.
          riot lwOn8l R8nkt. U8wur& itmelt ln~olred
a question af branah banking, for which rwt3on we will no-
tioe it more oloasly.
             The    of Isiwouti on the relotton of hm. At-
                    &rte
toraw  Uonerol iahittsted 8 p00Oeding   in quo w.rr8nto to
deterndne the wth~rift Ot the rwpOSXlwt, PIrat Botlonal
BBnk, t0 OODbPOt 8 brrnoh -     8t UtOtbW th873 it@ l'Ogta-
lar plwe      of btuin~r           Ln     the    Citr     ot    St   l   LO& ~.


          The Sbte  mpreme  OOurt, in which the sotion 88a
brought ao 88 origlml proeeed%ng, ordered the ourter ao
prayed for by the st8t0, maying,
          ‘The iWorwtioa tiled herein w the At-
     tornq  cenetal deem not lnrolre the ooam&m8-
     ion of aa 8ot in.oontliotrith the lmr of
     the united Utrtem, nor doe8 it Card to imp8l~
                                                                266

aoaor8bla arma a. noAdam - page 4


     tho ePriolw~     of Buy agetoy or the lutiOn81
     goverzment~ It 090 not, therefore, be raid
     to a0 in oonfliot 8ith tho rule above aanounoed,
     (mpren8oy of hot of Qongrera wer 8t8te lu)
     on&ihen00 doem not tiol8te it.. - State ex rel
     Attornq UwemX I. Fir8t U8flon8l Bank oP St.
     Louis (no,) 249 6. V. 619, 30 A. L. B. 938,
          The decision OS the State Supreme Court was aP-
Pirned by the Unltod Statem suprome Court, saying8
          'Doee it (the OtBtO ItBtUtO) OOniliot
     with the laws oP the United Stateat In our
     opinion, It doe8 not. The extent o? the
     powera o? national banka is to be meamured
     by the term  of the federal statutes rtilat-
     il.&to euch 8sllJooi8tionB,
                               nnd thq oaa right.
     f'ullfexeroiea only slml 8IIare expressly
     gmnted, or such lncitlwtal pmor8 M ape
     neoesmq to awry on the buaineee for
     Uhich thOy Spt)0st8bliI3hed.'
          The court ?urthor holds that the eat8blisbmnt azxl
mlntonanoe of 8 braa& or hranohes would not be the oxer-
cise of 8 neoese8rilJincidental power to OperBting the batik,
and?urther etoteds
            Wlearly the state et8tUte, by prohibit-
     ing branoheti,doe6 not Pruatrate the purpose
     for uhioh the Inat&ua8 crwtod, or inter?ere
     rith the diecharge o? its dutiea to the 6w-
     unment   a or Up8lr its ePPioien0~8~ a Peder-
     a *g=w*       Zhia ~onolwion vould soem to be
     aeli-aident    ; but, it Mrrtuh POr It bb need-
     ed, it mPPlolent1~ lies in the faot thrt
     aationalbanking 8esooi8tion11   hare gone on
     for more than half 8 Oentury without branches,
     and upon the theory of an abeen~e ai author-
     ity to establish them. I? the non-existence
     or suchbran~hes or the absmoe o? pomr to
     ore&O them, ham opmated or ia Oaloulated to
     opaate to the detriment    of the GOtMnt,     or
     QI such manner as to intertore with the ePf%-
     OimOy   Or !tUah8WOCiBtiOM     8S ?edw81   BgSn-
     oios, or to Prumtrate their purporea,it is
     inoonoeivable that the faot would not long
     minoo bwe boon dlaomemd and steps t8kea by
     congrow   to renmd~ the oudaslon.~
                                                                     267




               superv~p    to control your inquiry, however,
ir the   tit    ot the Congress herabn being consIdered,
lpeoifltill~     WlthOF'id~   thObr8Mh   b8Dk8   iV3DtiODed
therein, ad which Act by all the tokena Is the eapmme
law of the load, overriding any rud all law8 of the
etcrte-- whethew Coprtltutlonalor utatutoq -- in eon-
ilict therewIth.
          IOU are therefore rea eotfnllj advieed that
upon the authorities and ma80 asng as wall the Aot in
within th6 pomr8 of the Conger8 in the exeroiae of
their exclueire jurladiationvlth r8speQf to the author-
king mmh bra~eh bank8.




                                                        ./
                                                     , ,’
                                                 &&
                                                 Ode   eer
                                                 dasistant




OS-kil




                                                               ,o
                                                               APPROY Eii
                                                                 OPlNlON
                                                               coWMITrLK
                                                               4%9